Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered April 16, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant did not have automatic standing to challenge the search and seizure, as the People relied on not only the "room presumption” of Penal Law § 220.25 (2) but also constructive possession (see, People v Tejada, 81 NY2d 861). However, were we to address the merits, we would find that the police were justified in making a warrantless entry and seizing of drugs found in plain view in light of the police officer’s reasonable belief that someone inside the apartment was in danger and in need of assistance (see, People v Mitchell, 39 NY2d 173, cert denied 426 US 953). Indeed, the police heard loud screams emanating from an apartment on the floor of a building where an elderly woman on the street had indicated there was a "problem”.
Defendant has failed to preserve his contention that there was insufficient evidence of his knowledge of the weight of the drugs (People v Gray, 86 NY2d 11), and we decline to review the issue in the interest of justice.
We have reviewed defendant’s additional arguments and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Asch, Williams and Tom, JJ.